MARCUS, Justice
(dissenting).
The community was dissolved by the legal separation. Article 149 of the Civil Code permits an injunction only “[djuring the suit for separation.” Article 3944 does not apply because the wife is no longer a party to an action for separation and she is not a party to an action for divorce. Hence, I consider that the pre-separation injunctions were terminated by the judgment of separation. I consider that the wife is relegated to the provisions on injunction in the Code of Civil Procedure, art. 3601, et seq. Accordingly, I respectfully dissent.